Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As regards the invention recited in independent 1, 12, and 16, the combination recited in the claim is novel and unobvious.  Of particular interest is the detailed combination of burner assembly with pot support arrangement, lid having fuel canister attachment structure, and the pot storage arrangment.  Naturally the allowability of the limitation in and of itself is not at issue.  Nevertheless, in combination with the remainder of the elements recited in the claim, the claimed subject matter is allowable.  
While the prior art of record discloses many of the claimed limitations, the prior art of record fails to disclose or make obvious the invention as claimed.  Specifically, Kim, Kuhn, and Moll disclose burner arrangements with legs that rotate into an L-shaped nested position; the ubiquitous sterno burner clearly provides a lid with fuel canister attachment structure;  and Dowst discloses a burner pot and lid arrangement with many of the claimed limitations for portability.  While many of the claimed limitations are disclosed by the prior art, no single reference anticipates the claimed invention, nor can the prior art of record be combined to establish obviousness.  Accordingly, it is clear that the prior art of record does not anticipate, nor make obvious, the claimed invention, alone or in combination therewith.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

June 23, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762